Citation Nr: 0430349	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches secondary to 
medications for service-connected asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Pittsburgh, 
Pennsylvania.  

The veteran's claim for an increased rating for asthma was 
received in March 2001.  A rating action in July 2001 
confirmed and continued the 10 percent rating assigned for 
the disorder.  In her notice of disagreement, received in 
December 2001, the appellant indicated that she would be 
satisfied with a 30 percent rating.  Upon receipt of 
additional evidence, the RO increased the rating for service-
connected asthma to 30 percent, effective the date of receipt 
of the claim in March 2001.  The RO found this to be a 
substantial grant of the benefit requested.  The veteran has 
not disputed the rating, and that issue is not in appellate 
status.   

REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the appellant of the 
information and evidence necessary to substantiate a claim, 
to indicate what portion of any such information or evidence 
is to be provided by which party, and failed to discuss 
whether the documents that it referenced, or any other 
document in the record satisfied that requirement, VA did not 
satisfy the standard erected by the VCAA.  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

A review of the file reveals that the appellant has never 
been provided with the law and regulations concerning VCAA, 
either in a statement of the case or in a supplemental 
statement of the case.  This should be corrected.

The appellant alleges that medication used to treat her 
service-connected asthma causes her headaches.  In this 
regard, the case was referred to a VA physician, who, in a 
December 2002 addendum to an earlier examination report 
concluded that the veteran's migraine and chronic headaches 
were not related to medications taken for asthma, and that 
the veteran had an underlying primary headache disorder.  
What the physician did not address was whether the use of 
certain medications for treatment of asthma aggravated the 
underlying primary headache disorder.  In support of her 
claim, the veteran submitted the medical documentation 
provided her when she picked up her Advair medication used to 
treat her asthma.  The information provided by the pharmacy 
noted that among the side effects when using this medication, 
were headaches.  

In light of the discussion above, it is the decision of the 
Board that further action is necessary prior to appellate 
review.  Accordingly, the claim is REMANDED to the RO for the 
following actions, to be performed in sequential order:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should obtain the names and 
addresses of all health care providers, 
VA or non-VA, which treated the veteran 
for headaches and asthma since March 
2001.  Of particular interest would be a 
list of medications prescribed to the 
veteran for treating her asthma since 
March 2000, possibly obtained from her 
pharmacy.   After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
neurological examination to evaluate her 
headache disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  If the veteran has 
provided VA with a list of her asthma 
medications, or a release to obtain such 
a list, the physician should review that 
list and indicate whether the medications 
on that list could cause a headache; or, 
in the alternative, aggravate an 
underlying primary headache disorder.  
Reasons and bases for any opinion 
rendered are to be provided, including 
reference to the Physician's Desk 
Reference.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and her representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


